Citation Nr: 9900490	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  97-05 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for degenerative 
changes of the cervical spine.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for arthritis of the 
lumbar spine.

3.  Entitlement to an increased evaluation for a hiatal 
hernia and duodenitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle E. Jensen, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from an August 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the benefits sought on 
appeal.  The veteran, who had active service from April 1967 
to April 1970 and from October 1971 to March 1991, appealed 
that decision to the BVA.  


REMAND

Any pertinent evidence submitted by the appellant or 
representative and accepted by the Board must be referred to 
the RO for review and preparation of a supplemental statement 
of the case unless this procedural right is waived in 
writing.  38 C.F.R. § 20.1304(c) (1998).  A preliminary 
review of the claims folder reveals that the veteran 
submitted additional medical evidence during a March 1998 
hearing before the undersigned Member of the Board.  At that 
time, the veteran waived consideration of such evidence by 
the RO.  In June and August 1998, subsequent to the date of 
the hearing, the veteran submitted additional pertinent 
medical evidence which he desired to have considered by the 
Board; however, no waiver of initial consideration by the RO 
was attached.  Accordingly, the Board finds that this case 
should be returned to the RO for consideration of that 
evidence.  

The Board notes further, that as it is clear that the veteran 
has been receiving additional treatment for the disabilities 
at issue from the VA Medical Center in Louisville, the RO 
should ensure that complete current treatment records of the 
veteran are obtained and associated with the assembled 
evidence.   

In view of the foregoing, and in order to give the veteran 
every consideration with respect to the present appeal, the 
Board finds that further development of the case is 
necessary.  Accordingly, this case is REMANDED for the 
following action:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for the disabilities 
at issue in this case since 1997, and 
that he furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
medical source he identifies.  Copies of 
the medical records from all sources he 
identifies, and not currently of record, 
should then be requested and associated 
with the claims folder.  The RO should 
ensure that complete current treatment 
records of the veteran from the VA 
Medical Center in Louisville are obtained 
and associated with the assembled 
records.

2.  The RO should readjudicate the claims 
for entitlement to service connection for 
degenerative changes of the cervical 
spine, whether new and material evidence 
has been submitted to reopen a claim of 
service connection for arthritis of the 
lumbar spine, and entitlement to an 
increased evaluation for a hiatal hernia 
and duodenitis, in light of all pertinent 
evidence, to include the medical evidence 
submitted directly to the Board in June 
and August 1998, and all applicable laws, 
regulations, and case law.

3.  If any determination remains 
unfavorable to the veteran, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case, and provide an opportunity 
for the veteran and his representative to 
respond before the case is returned to 
the Board for further appellate review.

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.



		
	S. L. KENNEDY 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
